✎AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                                                  EASTERN District of CALIFORNIA

MIGUEL ROJAS-CIFUENTES, et al.
                                                                               CONSENT ORDER GRANTING
                                               Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                              V.
ACX PACIFIC NORTHWEST INC., et al.                                             CASE NUMBER: 2:14-cv-00697-JAM-CKD
                                            Defendant (s),

          Notice is hereby given that, subject to approval by the court, AXC Pacific Northwest Inc., et al.                                  substitutes
                                                                                                       (Party (s) Name)

Caitlin W. Tran                                                                , State Bar No. 305626                         as counsel of record in
                             (Name of New Attorney)

place of Angel Gomez, III, Kevin Dennis Sullivan, and Matthew Ames Goodin of Epstein Becker & Green.
                                                           (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
          Firm Name:                  Winston & Strawn, LLP
          Address:                    333 S. Grand Avenue, 38th Floor, Los Angeles, CA 90071
          Telephone:                  213-615-1700                                    Facsimile 213-615-1750
          E-Mail (Optional):          cwtran@winston.com


I consent to the above substitution.

Date:         2/5/19                                                                SEE SIGNATURE ATTACHED
                                                                                                             (Signature of Party (s))


I consent to being substituted.

Date:         2/22/19                                                               SEE SIGNATURE ATTACHED
                                                                                                       (Signature of Former Attorney (s))


I consent to the above substitution.
Date:       2/25/19                                                                 SEE SIGNATURE ATTACHED
                                                                                                           (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:         3/8/19                                                                /s/ John A. Mendez
                                                                                                                     Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]




                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkflow.com
